DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-25 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 18, 2020 and January 03, 2022 is/are in compliance with the provisional of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saraswat et al. (US 2015/0082062) (hereinafter Saraswat) (published March 19, 2015) in view of Matsushima et al. (US 2008/0278285) (hereinafter Matsushima) (published November 13, 2008).
Regarding Claim 1, Saraswat discloses a method, comprising: identifying one or more attributes of the data to be written to a memory system that comprises two or more different types of memory media; writing the data to an address range of one of the plurality of memory media based at least in part on the identified one or more attributes of the data,
“Memory subsystems having heterogeneous capabilities are expanding to encompass technologies such as DRAM, DRAM and NVM concurrently as volatile RAM” (Saraswat [0011] different types of memory)

“Accordingly, configurations herein substantially overcome the above described shortcomings to memory access by providing a heterogeneous arrangement of different areas, or portions, of memory, each having different attributes for features such as access speed (performance), retention time, and power consumption. A memory is selectable for storage of data based on an expected usage of the data and a perceived need for particular attributes” (Saraswat [0013] writing data to memory)

“The heuristic logic 112 characterizes the data according to an expected usage of the data, as shown at step 201, and maps the data to an area 150 of the plurality of areas 150-N based on the expected usage, and/or in conjunction with a correlation of the attributes of the area, as depicted at step 202” (Saraswat [0025] identifying attributes and memory area)

“the expected usage of the data is based on at least one of frequency of access of the data, expediency in retrieval of the data, and longevity of the data” (Saraswat [0032] types of attributes)

But does not explicitly state wherein a particular location corresponding to the address range is quarantined such that a request to access data written to the particular location is limited; receiving a request to transfer the data out of the memory system; and refraining, in response to the request, from transferring the data out of the memory system based at least in part on the address range to which the data was written.
Matsushima discloses wherein a particular location corresponding to the address range is quarantined such that a request to access data written to the particular location is limited;
“a secure area for storing data therein; a terminal state judgment unit operable to, upon connection of the recording device with the electronic terminal, judge activation completion states of a plurality of components of the electronic terminal, the plurality of components being activated in stages when the electronic terminal is booted; and an access control unit operable to restrict an accessible range of the secure area from the electronic terminal, according to a result of the judgment by the terminal state judgment unit” (Matsushima [0013])

receiving a request to transfer the data out of the memory system; and
“As shown in FIG. 18, when detecting a request for accessing the secure areas from the electronic terminal 30 (S117), the access control unit 19 judges whether or not a setting of prohibiting access to the secure areas is stored in the step S55 (S119)” (Matsushima [0236])

refraining, in response to the request, from transferring the data out of the memory system based at least in part on the address range to which the data was written.
“When the access is prohibited ("YES" in S119), the access control unit 19 denies the request for accessing the secure areas from the electronic terminal 30 (S127)” (Matsushima [0237] request would be denied since the address falls within the range of addresses for the secure area)

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the secure areas in Matsushima with Saraswat to yield the predictable results of having better protection of the memory areas by prohibiting requests that doesn’t meet the criteria.

Regarding Claim 2, Saraswat further discloses further comprising: identifying one or more attributes of different data to be written to the memory system;
“The heuristic logic 112 characterizes the data according to an expected usage of the data, as shown at step 201, and maps the data to an area 150 of the plurality of areas 150-N based on the expected usage, and/or in conjunction with a correlation of the attributes of the area, as depicted at step 202” (Saraswat [0025])

writing to a different address range of the plurality of memory media based at least in part on one or more attributes of the different data;
“The MC 110 selects areas 150 of memory in which to store data according to the requests 132, and retrieves from the same location to fulfill the response 134. Controller logic 112 stores and applies heuristics for computing applicable areas 150 in which to store data, as well as statistics concerning attributes of the areas 150-N” (Saraswat [0018])

Matsushima further discloses receiving a command to read the different data from the memory system; and
“As shown in FIG. 18, when detecting a request for accessing the secure areas from the electronic terminal 30 (S117), the access control unit 19 judges whether or not a setting of prohibiting access to the secure areas is stored in the step S55 (S119)” (Matsushima [0236])

allowing the different data to be read from the memory system based at least in part on the different address range to which the different data was written.
“When the access is not prohibited ("NO" in S119), the access control unit 19 refers to the access control table 53 to confirm a terminal authentication program to which access is permitted corresponding to a secure area requested to be accessed by the electronic terminal 30. Then, the access control unit 19 judges whether or not a terminal authentication program stored in the step S63 is included in the terminal authentication program to which access is permitted (S121)” (Matsushima [0238])

“When a result of the judgment is affirmative ("YES" in S123), the access control unit 19 permits access from the electronic terminal 30, encrypts data in the secure area using the session key generated by the terminal side authentication unit 36 and the media side authentication unit, and outputs the encrypted data to the electronic terminal 30 (S125)” (Matsushima [0239])

Regarding Claim 3, Saraswat further discloses further comprising: receiving a command to move the data to a location corresponding to a different address range allowing, in response to receiving a request to transfer the data to a different location of the memory system, the data to be transferred to the different location of the memory system.
“the MC may move content/data from one memory area to another triggered by the above sensorial and statistical/measured input to improve the overall behavior of the memory subsystem according to a platform-level policy. The heuristic logic implements access techniques that utilize iterative evaluation of feedback to improve performance and correlation of attributes to appropriate, or best-matched memory areas” (Saraswat [0014])

“data may be moved between areas 150 having the desired attributes. The heuristic logic 112 identifies a future access period for data stored in the area 150 of memory, and movies the data to an alternate area 150 of memory prior to the access period, in which the alternate area has attributes corresponding to fast access in response to data having infrequent use but a need for fast access during use” (Saraswat [0028])

Regarding Claim 4, Matsushima further discloses wherein refraining, in response to the data being written to the particular location, the data from being transferred out of the memory system comprises refraining the data from being uploaded to a social networking service (SNS).
“When the access is prohibited ("YES" in S119), the access control unit 19 denies the request for accessing the secure areas from the electronic terminal 30 (S127)” (Matsushima [0237] by denying the access to the memory the data is refrained from being transferred out which would include preventing the data to be uploaded to anywhere; furthermore it would be obvious to one of ordinary skill in the art to choose uploading from a plurality of finite number of types data accesses with reasonable expectation of success)

Regarding Claim 5, Matsushima further discloses wherein refraining, in response to the data written to the particular location, the data from being transferred out of the memory system comprises refraining the data from being automatically synchronized on a cloud system.
“When the access is prohibited ("YES" in S119), the access control unit 19 denies the request for accessing the secure areas from the electronic terminal 30 (S127)” (Matsushima [0237] by denying the access to the memory the data is refrained from being transferred out which would include preventing the data to be synchronized to anywhere; furthermore it would be obvious to one of ordinary skill in the art to choose synchronizing from a plurality of finite number of types data accesses with reasonable expectation of success)


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saraswat (published March 19, 2015) and Matsushima (published November 13, 2008) as applied to claim 1 above, and further in view of Gattuso (US 2015/0016693) (hereinafter Gattuso) (published January 15, 2015).
Regarding Claim 6, the combination of Saraswat and Matsushima disclosed the method of claim 1 but does not explicitly state wherein the data is image data received from an image sensor coupled to the memory system.
Gattuso discloses wherein the data is image data received from an image sensor coupled to the memory system.
“According to certain embodiments, an electronic imaging apparatus (e.g., smartphone, tablet computer, or dedicated-purpose camera) includes an image sensor, a memory including data representing a reference set of faces, a processor coupled to the memory and coupled to the image sensor, and the processor is configured to: receive image data from the image sensor” (Gattuso [0043])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to choose to use image data from the finite amount of types of data with reasonable amount of success.


Claim 7-20 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saraswat (published March 19, 2015) in view of Matsushima (published November 13, 2008) and Gattuso (published January 15, 2015).
Regarding Claim 7, Saraswat discloses a method, comprising: receiving, by a memory system that comprises two or more different types of memory media: first data while the memory system is in a first operation mode; and second data while the memory system is in a second operation mode;
“Memory subsystems having heterogeneous capabilities are expanding to encompass technologies such as DRAM, DRAM and NVM concurrently as volatile RAM” (Saraswat [0011])

“Area 150 selection further includes identifying an operating mode, in which the operating mode is indicative of a priority of the attributes such that areas exhibiting a higher priority attribute are favored. The MC 110, responsive to the logic 112, maps the data based on the priority of attributes, in which areas 150 exhibiting attributes corresponding to the high priority are favored and areas exhibiting attributes corresponding to a lower priority are employed less frequently, or moved altogether between areas” (Saraswat [0032] data received during a certain operating mode will be mapped to areas corresponding to that mode)

writing, in response to the first data being received during the first operation mode, the first image data to an address range corresponding to a first location of memory system; and writing, in response to the second data being received during the second operation mode, the second image data to an address range corresponding to a second location of the memory system, 
“Accordingly, configurations herein substantially overcome the above described shortcomings to memory access by providing a heterogeneous arrangement of different areas, or portions, of memory, each having different attributes for features such as access speed (performance), retention time, and power consumption. A memory is selectable for storage of data based on an expected usage of the data and a perceived need for particular attributes” (Saraswat [0013] different memory is selected based on its attributes for storage of data for the different operating modes that is best fit for that mode)

“Area 150 selection further includes identifying an operating mode, in which the operating mode is indicative of a priority of the attributes such that areas exhibiting a higher priority attribute are favored. The MC 110, responsive to the logic 112, maps the data based on the priority of attributes, in which areas 150 exhibiting attributes corresponding to the high priority are favored and areas exhibiting attributes corresponding to a lower priority are employed less frequently, or moved altogether between areas” (Saraswat [0032] data received during a certain operating mode will be mapped to areas corresponding to that mode)

But does not explicitly state wherein the second location is quarantined such that a request to access data written to the second location is limited and the data being image data.
Matsushima discloses wherein the second location is quarantined such that a request to access data written to the second location is limited.
“a secure area for storing data therein; a terminal state judgment unit operable to, upon connection of the recording device with the electronic terminal, judge activation completion states of a plurality of components of the electronic terminal, the plurality of components being activated in stages when the electronic terminal is booted; and an access control unit operable to restrict an accessible range of the secure area from the electronic terminal, according to a result of the judgment by the terminal state judgment unit” (Matsushima [0013])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the secure areas in Matsushima with Saraswat to yield the predictable results of having better protection of the memory areas by prohibiting requests that doesn’t meet the criteria.
Gattuso discloses the data being image data
“a processor coupled to the memory and coupled to the image sensor, and the processor is configured to: receive image data from the image sensor” (Gattuso [0043])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to choose to use image data from the finite amount of types of data with reasonable amount of success.

Regarding Claim 8, Matsushima further discloses further comprising allowing, in response to receiving a request to transfer the first image data out of the memory system, the first image data to be transferred out of the memory system.
“As shown in FIG. 18, when detecting a request for accessing the secure areas from the electronic terminal 30 (S117), the access control unit 19 judges whether or not a setting of prohibiting access to the secure areas is stored in the step S55 (S119)” (Matsushima [0236])

“When the access is not prohibited ("NO" in S119), the access control unit 19 refers to the access control table 53 to confirm a terminal authentication program to which access is permitted corresponding to a secure area requested to be accessed by the electronic terminal 30. Then, the access control unit 19 judges whether or not a terminal authentication program stored in the step S63 is included in the terminal authentication program to which access is permitted (S121)” (Matsushima [0238])

“When a result of the judgment is affirmative ("YES" in S123), the access control unit 19 permits access from the electronic terminal 30, encrypts data in the secure area using the session key generated by the terminal side authentication unit 36 and the media side authentication unit, and outputs the encrypted data to the electronic terminal 30 (S125)” (Matsushima [0239])

Regarding Claim 9, Matsushima further discloses further comprising refraining, in response to receiving a request to transfer the second image data out of the memory system, the second image data from being transferred out of the memory system.
“As shown in FIG. 18, when detecting a request for accessing the secure areas from the electronic terminal 30 (S117), the access control unit 19 judges whether or not a setting of prohibiting access to the secure areas is stored in the step S55 (S119)” (Matsushima [0236])

“When the access is prohibited ("YES" in S119), the access control unit 19 denies the request for accessing the secure areas from the electronic terminal 30 (S127)” (Matsushima [0237])

Regarding Claim 10, Saraswat discloses an apparatus, comprising: a plurality of memory media that comprises two or more different types of memory media; and
“Memory subsystems having heterogeneous capabilities are expanding to encompass technologies such as DRAM, DRAM and NVM concurrently as volatile RAM” (Saraswat [0011])

a controller coupled to the plurality of memory media, wherein the controller is configured to: receive a plurality of data;
“Therefore, the memory controller 110 may also include a cache 114 and/or address map 116, operable in conjunction with configurations herein” (Saraswat [0019])

“The cache 114, as is known in the art, stores data recently read from memory 120 and optionally, data recently written to memory 120 so that subsequent operations to the same data are facilitated” (Saraswat [0020])

write first data of the plurality of data to an address range corresponding to a first location of the plurality of memory media; write second data of the plurality of data to an address range corresponding to a second location of the plurality of memory media; and
“Accordingly, configurations herein substantially overcome the above described shortcomings to memory access by providing a heterogeneous arrangement of different areas, or portions, of memory, each having different attributes for features such as access speed (performance), retention time, and power consumption. A memory is selectable for storage of data based on an expected usage of the data and a perceived need for particular attributes” (Saraswat [0013] different memory is selected based on its attributes for storage of data for the different operating modes that is best fit for that mode)

“Area 150 selection further includes identifying an operating mode, in which the operating mode is indicative of a priority of the attributes such that areas exhibiting a higher priority attribute are favored. The MC 110, responsive to the logic 112, maps the data based on the priority of attributes, in which areas 150 exhibiting attributes corresponding to the high priority are favored and areas exhibiting attributes corresponding to a lower priority are employed less frequently, or moved altogether between areas” (Saraswat [0032] data received during a certain operating mode will be mapped to areas corresponding to that mode)

But does not explicitly state in response to receipt of a request to transfer the plurality of data out of the apparatus: allow, in response to the first data written to the first location, the first data to be transferred out of the apparatus; and refrain, in response to the second data written to the second location, the second data from being transferred out of the apparatus, and the data being image data.
Matsushima discloses in response to receipt of a request to transfer the plurality of data out of the apparatus:
“As shown in FIG. 18, when detecting a request for accessing the secure areas from the electronic terminal 30 (S117), the access control unit 19 judges whether or not a setting of prohibiting access to the secure areas is stored in the step S55 (S119)” (Matsushima [0236])

allow, in response to the first data written to the first location, the first data to be transferred out of the apparatus; and
“When the access is not prohibited ("NO" in S119), the access control unit 19 refers to the access control table 53 to confirm a terminal authentication program to which access is permitted corresponding to a secure area requested to be accessed by the electronic terminal 30. Then, the access control unit 19 judges whether or not a terminal authentication program stored in the step S63 is included in the terminal authentication program to which access is permitted (S121)” (Matsushima [0238])

“When a result of the judgment is affirmative ("YES" in S123), the access control unit 19 permits access from the electronic terminal 30, encrypts data in the secure area using the session key generated by the terminal side authentication unit 36 and the media side authentication unit, and outputs the encrypted data to the electronic terminal 30 (S125)” (Matsushima [0239])

refrain, in response to the second data written to the second location, the second data from being transferred out of the apparatus.
“When the access is prohibited ("YES" in S119), the access control unit 19 denies the request for accessing the secure areas from the electronic terminal 30 (S127)” (Matsushima [0237])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the secure areas in Matsushima with Saraswat to yield the predictable results of having better protection of the memory areas by prohibiting requests that doesn’t meet the criteria.
Gattuso discloses the data being image data.
“a processor coupled to the memory and coupled to the image sensor, and the processor is configured to: receive image data from the image sensor” (Gattuso [0043])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to choose to use image data from the finite amount of types of data with reasonable amount of success.

Regarding Claim 11, Saraswat further discloses wherein the controller is configured to allow, in response to a request to transfer the second image data to a different location of the apparatus, the second image data to be transferred to the different location.
“the MC may move content/data from one memory area to another triggered by the above sensorial and statistical/measured input to improve the overall behavior of the memory subsystem according to a platform-level policy. The heuristic logic implements access techniques that utilize iterative evaluation of feedback to improve performance and correlation of attributes to appropriate, or best-matched memory areas” (Saraswat [0014])

“data may be moved between areas 150 having the desired attributes. The heuristic logic 112 identifies a future access period for data stored in the area 150 of memory, and movies the data to an alternate area 150 of memory prior to the access period, in which the alternate area has attributes corresponding to fast access in response to data having infrequent use but a need for fast access during use” (Saraswat [0028])

Regarding Claim 12, Matsushima further discloses wherein the request to transfer the plurality of image data out of the apparatus is a request to transfer the plurality of image data to a different memory device located external to the apparatus.
“When the access is prohibited ("YES" in S119), the access control unit 19 denies the request for accessing the secure areas from the electronic terminal 30 (S127)” (Matsushima [0237] by denying the access to the memory the data is refrained from being transferred out which would include preventing the data to be transferred to anywhere)

Regarding Claim 13, Matsushima further discloses wherein the different memory device is a network attached storage (NAS) device.
“When the access is prohibited ("YES" in S119), the access control unit 19 denies the request for accessing the secure areas from the electronic terminal 30 (S127)” (Matsushima [0237] by denying the access to the memory the data is refrained from being transferred out which would include preventing the data to be transferred to anywhere; furthermore it would be obvious to one of ordinary skill in the art to choose NAS from a plurality of finite number of types of memory device with reasonable expectation of success)

Regarding Claim 14, Matsushima further discloses wherein the different memory device is located in a data center.
“When the access is prohibited ("YES" in S119), the access control unit 19 denies the request for accessing the secure areas from the electronic terminal 30 (S127)” (Matsushima [0237] by denying the access to the memory the data is refrained from being transferred out which would include preventing the data to be transferred to anywhere; furthermore it would be obvious to one of ordinary skill in the art to choose data center from a plurality of finite number of locations that memory devices reside in with reasonable expectation of success)

Regarding Claim 15, Matsushima further discloses wherein the first location and the second location of the plurality of memory media are located in a first memory media of the plurality of memory media.
“Memory areas (volatile and/or non-volatile) can be arranged in any suitable manner, for example within a single die, stacked (in packages), or in separate packages” (Saraswat [0009] a memory media maybe partitioned into multiple memory areas and the first location and second location would be different memory areas of that memory media)

Regarding Claim 16, Saraswat further discloses wherein: the first location of the plurality of memory media is located in a first memory media of the plurality of memory media; and the second location of the plurality of memory media is located in a second memory media of the plurality of memory media.
“Memory areas (volatile and/or non-volatile) can be arranged in any suitable manner, for example within a single die, stacked (in packages), or in separate packages” (Saraswat [0009])

“Memory subsystems having heterogeneous capabilities are expanding to encompass technologies such as DRAM, DRAM and NVM concurrently as volatile RAM” (Saraswat [0011] the memory subsystem is heterogenous and the memory area may be on the different memory medias within the memory subsystem)

Regarding Claim 17, Saraswat further discloses wherein the plurality of memory media includes dynamic random-access memory (DRAM), storage class memory (SCM), or NAND, or combination thereof.
“Memory subsystems having heterogeneous capabilities are expanding to encompass technologies such as DRAM, DRAM and NVM concurrently as volatile RAM” (Saraswat [0011])

Regarding Claim 18, Saraswat discloses an apparatus, comprising: a plurality of memory media, wherein: the plurality of memory media have two or more different types of memory media; and
“Memory subsystems having heterogeneous capabilities are expanding to encompass technologies such as DRAM, DRAM and NVM concurrently as volatile RAM” (Saraswat [0011])

a controller coupled to the plurality of memory media, wherein the controller is configured to: receive data;
“Therefore, the memory controller 110 may also include a cache 114 and/or address map 116, operable in conjunction with configurations herein” (Saraswat [0019])

“The cache 114, as is known in the art, stores data recently read from memory 120 and optionally, data recently written to memory 120 so that subsequent operations to the same data are facilitated” (Saraswat [0020])

write the data to an address range
“Accordingly, configurations herein substantially overcome the above described shortcomings to memory access by providing a heterogeneous arrangement of different areas, or portions, of memory, each having different attributes for features such as access speed (performance), retention time, and power consumption. A memory is selectable for storage of data based on an expected usage of the data and a perceived need for particular attributes” (Saraswat [0013])

But does not explicitly state at least one of the plurality of memory media comprises a quarantined location to limit a request to access data written to the quarantined location limited; and an address range corresponding to the quarantined location of the at least one of the plurality of memory media; and reject a request to transfer the data out of the apparatus such that the data is refrained, while the data is allowed to be transferred within the apparatus, from being transferred out of the apparatus and the data being image data.
Matsushima discloses at least one of the plurality of memory media comprises a quarantined location to limit a request to access data written to the quarantined location limited; and
“a secure area for storing data therein; a terminal state judgment unit operable to, upon connection of the recording device with the electronic terminal, judge activation completion states of a plurality of components of the electronic terminal, the plurality of components being activated in stages when the electronic terminal is booted; and an access control unit operable to restrict an accessible range of the secure area from the electronic terminal, according to a result of the judgment by the terminal state judgment unit” (Matsushima [0013])

an address range corresponding to the quarantined location of the at least one of the plurality of memory media; and
“Moreover, the first secure area 21, the second secure area 22, and the third secure area 23 can be realized by using the secure area that is realized as one hardware separately for each address range. In this case, a size of each area can be flexibly changed by changing an address range that is assigned to each area” (Matsushima [0273])

reject a request to transfer the data out of the apparatus such that the data is refrained, while the data is allowed to be transferred within the apparatus, from being transferred out of the apparatus.
“As shown in FIG. 18, when detecting a request for accessing the secure areas from the electronic terminal 30 (S117), the access control unit 19 judges whether or not a setting of prohibiting access to the secure areas is stored in the step S55 (S119)” (Matsushima [0236])

“When the access is prohibited ("YES" in S119), the access control unit 19 denies the request for accessing the secure areas from the electronic terminal 30 (S127)” (Matsushima [0237])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the secure areas in Matsushima with Saraswat to yield the predictable results of having better protection of the memory areas by prohibiting requests that doesn’t meet the criteria.
Gattuso discloses the data being image data.
“a processor coupled to the memory and coupled to the image sensor, and the processor is configured to: receive image data from the image sensor” (Gattuso [0043])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to choose to use image data from the finite amount of types of data with reasonable amount of success.

Regarding Claim 19, Saraswat further discloses wherein each of the plurality of memory media comprises a respective quarantined location.
“Memory areas (volatile and/or non-volatile) can be arranged in any suitable manner, for example within a single die, stacked (in packages), or in separate packages” (Saraswat [0009] memory medias maybe partitioned into multiple memory areas and each have a quarantined location)

Regarding Claim 20, Saraswat further discloses wherein the controller is configured to write the image data to the quarantined location of the at least one of the plurality of memory media in response to one or more attributes of the image data being less than a threshold.
“The heuristic logic 112 characterizes the data according to an expected usage of the data, as shown at step 201, and maps the data to an area 150 of the plurality of areas 150-N based on the expected usage, and/or in conjunction with a correlation of the attributes of the area, as depicted at step 202” (Saraswat [0025] the attributes determine where the data goes which includes the secure areas as described in Matsushima)

Regarding Claim 22, Matsushima further discloses wherein at least one of the plurality of memory media comprises a non-quarantined location, and wherein data written to the non- quarantined location is not refrained from being transferred out of the apparatus.
“The general area 25 is an area for mainly recording data that is not required to be safely dealt with” (Matsushima [0140])

Regarding Claim 23, Saraswat further discloses wherein each of the plurality of memory media comprises a respective non-quarantined location.
“Memory areas (volatile and/or non-volatile) can be arranged in any suitable manner, for example within a single die, stacked (in packages), or in separate packages” (Saraswat [0009] memory medias maybe partitioned into multiple memory areas and each have a non-quarantined location)

Regarding Claim 24, Saraswat further discloses wherein the received image data is automatically transferred to and written, absent an indication that the image data is to be written to an address range corresponding to the non-quarantined location, to the quarantined location of the at least one of the plurality of memory media.
“The heuristic logic 112 characterizes the data according to an expected usage of the data, as shown at step 201, and maps the data to an area 150 of the plurality of areas 150-N based on the expected usage, and/or in conjunction with a correlation of the attributes of the area, as depicted at step 202” (Saraswat [0025] without explicit indication of where to store data the data would be stored according to its attributes which includes storing to a quarantined location)

Regarding Claim 25, Saraswat further discloses wherein the received image data is automatically transferred to and written, absent an indication that the image data is to be written to an address range corresponding to the quarantined location, to the non-quarantined location of the at least one of the plurality of memory media.
“The heuristic logic 112 characterizes the data according to an expected usage of the data, as shown at step 201, and maps the data to an area 150 of the plurality of areas 150-N based on the expected usage, and/or in conjunction with a correlation of the attributes of the area, as depicted at step 202” (Saraswat [0025] without explicit indication of where to store data the data would be stored according to its attributes which includes storing to a non-quarantined location)


Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967. The examiner can normally be reached Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY LI/Examiner, Art Unit 2136                 

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136